DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

In particular, the only drawing is Fig. 1 which merely illustrates a standing group of people with double parentheses around the head of the central person labeled as the intermediary and the people to the left and right being labeled as the two or more parties.  However, the drawing is silent regarding the acts of “obtaining an intermediary who is a person capable of empathic telepathy”; “obtaining two or more parties to receive communication from said intermediary”; “facilitating conversation between two or more parties who are having problems coming to an agreement or cannot come to a common goal”; “wherein the intermediary uses a stimuli to provide the desired emotion enough to transfer the emotion to the parties”; “wherein the stimuli is a specific memory, an event recalled, a specific type of sense such as a smell, or achieved by watching or listening to something that can help the intermediary feel”; “wherein the range and intensity of the empathetic telepathy is increased or decreased based on how strong an emotion is or how strong the intermediary's reaction to the stimuli”; and “the intermediary halting the empathetic telepathy voluntarily after the desired results have been reached” as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In para. 3, the term “come” should be “comes” as it relates to the singular “problem”.
Para. 11 is missing the term “a” between “such as” and “specific memory”.
Para. 11 is also missing the term “as” between “such” and “a smell”.
Para. 11 is also missing a comma following “As shown in FIG. 1”.
Appropriate correction is required.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Claims 1 and 9 mix the use of “said” and “the”.  Uniformity (using only “the” or only “said”) is recommended.  
Claims 6 and 15 recite adjusting the “range and intensity of empathetic telepathy based on… how strong the intermediary’s reaction to the stimuli”.  This is grammatically incorrect.  It is recommended to add the term “is” following “stimuli” similar to the sub-limitation “how strong an emotion is”.
Dependent claims 2-8 and 10-16 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the range and intensity of the empathetic telepathy" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claims 8 and 16 each recite the limitation "the empathetic telepathy" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.

Claims 8 and 16 each recite the limitation "the desired results" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 6, 8, 15, and 16, these claims each recite “empathetic telepathy” while independent claims 1 and 9 each recite “empathic telepathy”.  It is unclear whether these are supposed to be the same form of telepathy or different forms.  The specification recites “empathic telepathy”, but is silent regarding “empathetic telepathy”.  Therefore, for the purposes of compact prosecution, “empathetic telepathy” is construed as a typo and meant to recite “empathic telepathy”.

Claims 11-15 each recite the limitation "the stimuli" in line 1 of each of claims 11-14 and line 2 of claim 15.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 16, it is unclear how claim 16 relates to claim 7.  The preamble of claim 16 recites the “method of claim 7”.  However, claim 7 is directed to a system, which is a different statutory category and does not recite a method.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, claim 16 is construed similarly to claim 8 which recites the same limitation and does depend from claim 7.  Thus, claim 16 is construed to depend from claim 14 which recites the same limitation as claim 7.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1-5, 7, and 9-14, the disclosure fails to provide sufficient written description for “two or more parties receiving communication from an intermediary who is a person capable of empathic telepathy, wherein the intermediary facilitates conversation between two or more parties who are having problems coming to an agreement or cannot come to a common goal” in claims 1 and 9, “using a stimuli to provide the desired emotion enough to transfer the emotion to the parties” in claims 2 and 10; “wherein the stimuli is a specific memory” in claims 3 and 11, “an event recalled” in claims 4 and 12, “a specific type of sense such as a smell” in claims 5 and 13, or “achieved by watching or listening to something that can help the intermediary feel” in claims 7 and 14.  The specification is silent regarding any substantive description of the performance of these functions beyond generalized conclusory statements that the functions are performed in results-based language.  See, for example, at least para. 11 which merely recites that “the intermediary is a PCET [person capable of empathic telepathy] 1 and projects their thoughts, emotions, feelings, or senses onto two or more parties 2 and 3 to synchronize the parties' 2 and 3 emotional states. To achieve this the PCET 1 can think of stimuli such as specific memory, recall an event that occurred, perceive or remember a specific type of sense such a smell, or watch or listen to something that can help the PCET feel the desired emotion enough to transfer the emotion to the parties 2 and 3… The method includes the steps of providing the system where the intermediary is a person who is capable of empathic telepathy 1 and projects their thoughts, emotions, feelings, or senses, onto two or more parties 2 and 3 to synchronize the parties’ 2 and 3 emotional states” without any further description.  Dependent claims 2-8 and 10-16 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 6 and 15, the disclosure fails to provide sufficient written description for “wherein the range and intensity of the [empathic] telepathy is increased or decreased based on how strong an emotion is or how strong the intermediary's reaction to the stimuli.”  The specification is silent regarding any substantive description of the performance of this function beyond a generalized conclusory statement that the function is performed in results-based language.  See, for example, at least para. 11 which merely recites the same language as the claim.

Regarding claims 8 and 16, the disclosure fails to provide sufficient written description for “wherein the intermediary halts the empathetic telepathy voluntarily after the desired results have been reached.”  The specification is silent regarding any substantive description of the performance of this function beyond a generalized conclusory statement that the function is performed in results-based language.  See, for example, at least para. 11 which merely recites the same language as the claim.

Claims 1-16 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth below in the rejection of the claims under 35 USC 101, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In particular, the system of claims 1-8 incorporate multiple human organisms in the system as claimed in independent claim 1 - “an intermediary who is a person capable of empathic telepathy; and two or more parties to receive communication from said intermediary, wherein the intermediary facilitates conversation between two or more parties who are having problems coming to an agreement or cannot come to a common goal.”  Similarly, the method of claims 9-16 incorporate multiple human organisms as independent claim 9 claims “obtaining an intermediary who is a person capable of empathic telepathy; and obtaining two or more parties to receive communication from said intermediary, wherein the intermediary facilitates conversation between two or more parties who are having problems coming to an agreement or cannot come to a common goal.”  Obtaining an intermediary who is a person and obtaining two or more parties (who are also people) encompass human organisms as elements in the performed process instead of mere performers of the process.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
One of ordinary skill in the art would fully understand the general credibility of two more parties working with an intermediary to resolve a conflict, such as in couples therapy, arbitrage, mediation, etc.  Further, one of ordinary skill in the art would understand the use of emotion in areas such as couple therapy, such as emotion-focused therapy.  However, empathic telepathy is not a credible asserted utility or a well-established utility by itself nor in its use as claimed to resolve conflict between two or more parties through the telepathic transfer of emotion to parties.  While populations exist that maintain a belief structure around telepathy or empathic telepathy, no peer-reviewed empirical studies or evidence are available to substantively prove its existence to facilitate communication, let alone be used to resolve conflict amongst two or more parties as claimed.  This further applies to the use of any kind of stimuli by the intermediary to elicit the desired emotion to transfer the elicited emotion to the parties through telepathic means.

For the sake of compact prosecution, assuming arguendo that the claims are supported by a credible asserted utility, claims 1-16 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
STEP 1
The instant claims are directed to a system and a method which fall under the four statutory categories (i.e., process) (STEP 1: YES).
STEP 2A, PRONG 1
However, the independent claims recite obtaining an intermediary who is a person capable of empathic telepathy; and obtaining two or more parties to receive communication from said intermediary, wherein the intermediary facilitates conversation between two or more parties who are having problems coming to an agreement or cannot come to a common goal.  The dependent claims further recite further using a stimuli to provide the desired emotion enough to transfer the emotion to the parties; wherein the stimuli is a specific memory, an event recalled, a specific type of sense such as a smell, or achieved by watching or listening to something that can help the intermediary feel; wherein the intermediary halts the empathetic telepathy voluntarily after the desired results have been reached; or adjusting range and intensity of empathetic telepathy based on how strong an emotion is or how strong the intermediary's reaction to the stimuli.  The steps identified above amount to the abstract idea grouping of a certain method of organizing human activity because they amount to managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) as the independent claims explicitly describe managing personal behavior or interactions between people.  See MPEP 2106.04(II)(C).  Additionally, the functions of the intermediary identified above encompasses a human performing the steps mentally with or without a physical aid, and thus recite a mental process.  See MPEP 2106.04(III)(B). Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  In particular, the steps of the method as claimed, are entirely performed by a human.  The mere provision of “a system for facilitating communication” (claim 1) is not sufficient to impart patentability to the method at least because it is not comprised of any additional elements, only human organisms which itself is patent ineligible as identified above.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way.  While the claims recite facilitating conversation between two or more parties who are having problems coming to an agreement or cannot come to a common goal, this is wholly directed to the abstract idea grouping of a certain method of organizing human activity as identified in Step 2A, Prong 1, above.  Accordingly, the absence of  additional elements does not integrate the abstract idea into a practical application because no meaningful limits are imposed on practicing the abstract idea and therefore the claims are directed to the abstract idea. (STEP 2A, PRONG 2: NO).  
STEP 2B
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  Although claims 1-8 recite a system, identified above, for performing at least some of the recited functions, this element was also identified in Step 2A, Prong 2, to be patent ineligible on its own as it is entirely comprised of human organisms.  Additionally, the claims are silent regarding any improvement to another technology or technical field.  Viewed as a whole, the absence of additional claim elements fails to provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are ineligible under 35 USC 101 because they are directed to judicial exceptions (abstract ideas), and the claims as a whole do not integrate the exceptions into a practical application or amount to significantly more than the exceptions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang et al. (US 2014/0234815) discloses utilizing physiological sensors with a computerized system to detect emotions of one user and transmit them to another user for emotional communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/            Examiner, Art Unit 3715   

/XUAN M THAI/            Supervisory Patent Examiner, Art Unit 3715